People v Padro (2018 NY Slip Op 02264)





People v Padro


2018 NY Slip Op 02264


Decided on March 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2018

Sweeny, J.P., Renwick, Manzanet-Daniels, Kahn, Kern, JJ.


6146 12011/92

[*1]The People of the State of New York, Respondent,
vRamon Padro, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Matthew Bova of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Order, Supreme Court, New York County (Abraham L. Clott, J.), entered on or about December 22, 2016, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed points under the risk factor for multiple victims. The strong similarities between the incident for which defendant was convicted of rape and other crimes, and a second incident in which the victim escaped unharmed, support the inference that defendant intended to sexually assault the second victim as well (see People v Coleman, 85 AD3d 690, 690-691 [1st Dept 2011] lv denied 17 NY3d 713 [2011]). Defendant's conduct demonstrated a high risk to reoffend.
The court providently exercised its discretion when it declined to grant defendant's request for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the risk assessment instrument, or that outweighed the seriousness of the underlying predatory sexual conduct. Although defendant asserts that his level of rehabilitation has been exceptional, we note that he incurred prison disciplinary infractions and violated his parole.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2018
DEPUTY CLERK